DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s claim amendments dated 6/28/2022 are acknowledged. 

Claim Rejections - 35 USC § 103 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, and 6 are rejected under 35 U.S.C. 103 as being unpatentable over DE10208485 by Dyja in view of U.S. 2013/0048036 by Jonas.  
With regard to claim 1, Dyja teaches an apparatus for cleaning an optical surface of an optical sensor for a combustion engine (Abstract; pages 4 and 6-9 of translation).  Dyja’s apparatus comprises a laser source (item 8 in Figure 2) for emitting a laser beam and a means for guiding (comprising optical waveguide 4 in Figure 2) said laser beam onto a part of the optical surface so as to clean the optical surface (pages 4 and 6-9 of translation).  Dyja teaches that the power and wavelength of the laser beam are selected such that a type of contaminants that occur in the combustion engine and undesirably deposit on the optical surface can be removed by the laser light at said power and wavelength (page 8-9 of translation).  
Dyia does not explicitly teach that the optical sensor is for a motor vehicle.  However, Dyja teaches that the optical sensor is used to monitor the performance of a combustion engine pages 1-4 of translation), and it is well known in the art of combustion engines that a combustion engine can be used to successfully power a vehicle.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Dyja such that the sensor and cleaning equipment are mounted on a motor vehicle.  It is well known in the art of combustion engines that a combustion engine can be used to successfully power a vehicle, and the motivation for performing the modification would be to allow the combustion of a motor vehicle’s combustion engine to be successfully monitored with a properly clean sensor.  
Dyja teaches that the means for guiding (comprising optical waveguide 4 in Figure 2) the laser beam and the to-be-cleaned optical surface are arranged relative to each other such that the optical surface can be cleaned with the laser beam, but Dyja does not teach that the means for guiding (comprising optical waveguide 4 in Figure 2) the laser beam and the to-be-cleaned optical surface share a common mechanical support.
Jonas teaches that a cleaning tool and a to-be-cleaned optical sensor on a vehicle can share a common mechanical support such that cleaning tool can oriented toward the to-be-cleaned optical sensor in order to successfully perform cleaning of the optical sensor on the vehicle (Abstract; Par. 0008-0010).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Dyja such that the sensor and the means for guiding (comprising optical waveguide 4 in Figure 2) the laser beam are both located on a common mechanical support of the motor vehicle such that the means for guiding the laser beam can be advantageously oriented toward the to-be-cleaned optical surface in order to successfully perform cleaning of the optical surface.  The motivation for performing the modification was provided by Jonas, who teaches that a cleaning tool and a to-be-cleaned optical sensor on a vehicle can share a common mechanical support such that cleaning tool can oriented toward the to-be-cleaned optical sensor in order to successfully perform cleaning of the optical sensor on the vehicle.  
With regard to claim 2, in the combination of Dyja in view of Jonas, the means for guiding (comprising optical waveguide 4 in Figure 2) the laser beam comprises an optical wave guide that shapes the light into a divergent beam of light that cleans the to-be-cleaned optical surface (pages 7-9 of translation of Dyja).  
With regard to claim 6, in the combination of Dyja in view of Jonas, the apparatus comprises an evaluation device (item 6 in Dyja’s Figure 2) that reads on applicant’s detection cell because it is a unit of the apparatus configured to detect light that passes through the to-be-cleaned optical surface (pages 7-9 of translation of Dyja).  In the combination of Dyja in view of Jonas, the optical waveguide (item 4 in Dyja’s Figure 2) corresponds to applicant’s means for preserving the sensitivity because it preserves the sensitivity of the of the evaluation device by removing contaminants from the optical window (item 2 in Dyja’s Figure 2) through which the evaluation device receives light (pages 7-9 of translation of Dyja).  
Claims 3, 4, 7, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over DE10208485 by Dyja in view of U.S. 2013/0048036 by Jonas as applied to claim 1 above, and further in view of U.S. 2015/0218746 by Clowes.  
With regard to claim 3, in the combination of Dyja in view of Jonas, the means for guiding (comprising optical waveguide 4 in Figure 2) the laser beam comprises an optical wave guide (reads on end piece) for emitting the laser beam (pages 7-9 of translation of Dyja).  Dyja teaches that the to-be-cleaned area of the optical surface may be larger than the diameter of the laser beam and that the whole surface of the to-be-cleaned area of the optical surface can be cleaned by moving the optical waveguide relative to the optical surface (page 9 of translation of Dyja).  
The combination of Dyja in view of Jonas does not teach that the apparatus comprises a means for moving the optical wave guide.
Clowes teaches that when trying to treat a surface with a laser beam in order to clean said surface, the surface can be exposed to laser irradiation by having a scan head configured to move a laser emitter relative to the to-be-cleaned surface (Abstract and Par. 0063).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Dyja in view of Jonas such that the apparatus comprises a scan head configured to move the optical wave guide relative to the to-be-cleaned optical surface during cleaning.  Clowes teaches that when trying to treat a surface with a laser beam in order to clean said surface, the surface can be exposed to laser irradiation by having a scan head configured to move a laser emitter relative to the to-be-cleaned surface.  Dyja teaches that the to-be-cleaned area of the optical surface may be larger than the diameter of the laser beam and that the whole surface of the to-be-cleaned area of the optical surface can be cleaned by moving the optical waveguide relative to the optical surface, and the motivation for performing the modification would be use a scan to perform the movement of the optical wave guide relative to the to-be-cleaned optical surface.  
With regard to claim 4, in the combination of Dyja in view of Jonas in view of Clowes, the scan head moves the optical wave guide across the to-be-cleaned optical surface.  In the combination of Dyja in view of Jonas in view of Clowes, one particular portion of the to-be-cleaned optical surface can be considered to correspond to applicant’s “optical surface”, and when the laser light is aimed at this particular portion, the optical wave guide can be considered to be in an “active” position, whereas when the laser light is aimed off of said particular portion due, the optical wave guide can be considered to be in a “passive” position.  
With regard to claim 7, the combination of Dyja in view of Jonas in view of Clowes, as developed thus far, does not teach that the apparatus comprises a control module for controlling the scan head that moves the optical wave guide.
Clowes teaches that when using a scan head to move a laser across a to-be-cleaned surface, a computer controller can advantageously be used to control both the laser and movement of the scan head in order to advantageously control execution of a laser cleaning process (Par. 0063).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Dyja in view of Jonas in view of Clowes such that a computer controller is used to control both the laser and the movement of the scan head used to move the optical wave guide.  The motivation for performing the modification was provided by Clowes, who teaches that when using a scan head to move a laser across a to-be-cleaned surface, a computer controller can advantageously be used to control both the laser and movement of the scan head in order to advantageously control execution of a laser cleaning process.  
With regard to claim 8, in the developed combination of Dyja in view of Jonas in view of Clowes, the computer controller controls both the laser (reads on applicant’s source for emitting a laser beam) and the scan head that moves the optical wave guide relative to the to-be-cleaned optical surface.  
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over DE10208485 by Dyja in view of U.S. 2013/0048036 by Jonas in view of U.S. 2015/0218746 by Clowes as applied to claim 3 above, and further in view of U.S. 4,900,891 to Vega.  
With regard to claim 5, the combination of Dyja in view of Jonas in view of Clowes teaches that the laser beam diverges after being emitted from the optical wave guide (reads on end piece; page 9 of Dyja translation).  
The combination of Dyja in view of Jonas in view of Clowes does not teach that the apparatus comprises a means for confining the laser beam between the optical wave guide and to the to-be-cleaned optical surface.
Vega teaches that a skirt between a laser emission tool and a vehicle surface being treated with a laser beam can advantageously function to protect the surrounding area from any stray laser light (Abstract; Col. 4, lines 3-23).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Dyja in view of Jonas in view of Clowes such that a protective skirt is located between the optical wave guide and to the to-be-cleaned optical surface, wherein the protective skirt protects the surrounding environment from any stray laser light.  The motivation for performing the modification was provided by Vega, who teaches that a skirt between a laser emission tool and a vehicle surface being treated with a laser beam can advantageously function to protect the surrounding area from any stray laser light.  
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over DE10208485 by Dyja in view of U.S. 2013/0048036 by Jonas as applied to claim 1 above, and further in view of U.S. 5,151,134 to Boquillon.    
With regard to claim 9, the combination of Dyja in view of Jonas does not teach that the laser source (item 8 in Dyja’s Figure 2) is capable of emitting laser beams with different wavelengths.
Boquillon teaches that when using a laser to clean glass surfaces, it is advantageous for the wavelength of the laser to be adjustable such that laser beams of different wavelengths can be emitted – advantageous because different wavelengths may be better at removing different contaminants and a user can optimize the laser wavelength for particular contaminants (Col. 2, line 60 to Col. 3, line 3; Col. 4, line 59 to Col. 6, line 65).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Dyja in view of Jonas such that the laser source (item 8 in Dyja’s Figure 2) is able to have its wavelength emission changed such that the laser source is capable of emitting laser beams having different wavelengths.  The motivation for performing the modification was provided by Boquillon, who teaches that when using a laser to clean glass surfaces, it is advantageous for the wavelength of the laser to be adjustable such that laser beams of different wavelengths can be emitted – advantageous because different wavelengths may be better at removing different contaminants and a user can optimize the laser wavelength for particular contaminants.

Response to Arguments
Applicant’s arguments with respect to the pending claims have been considered but are moot in view of the new grounds of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN L COLEMAN whose telephone number is (571)270-7376. The examiner can normally be reached 9-5 Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on (571)272-1303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RLC/
Ryan L. Coleman
Patent Examiner, Art Unit 1714
October 8, 2022
/MIKHAIL KORNAKOV/Supervisory Patent Examiner, Art Unit 1714